Title: To James Madison from Thomas Jefferson, 1 September 1785
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris Sep. 1. 1785.
My last to you was dated May 11. by Monsr. de Doradour. Since that I have received yours of Jan. 22. with 6. copies of the revisal, and that of Apr. 27. by mr Mazzei.
All is quiet here. The Emperor & Dutch are certainly agreed tho’ they have not published their agreement. Most of his schemes in Germany must be postponed, if they are not prevented, by the confederacy of many of the Germanic body at the head of which is the K. of Prussia, & to which the Elector of Hanover is supposed to have acceded. The object of the league is to preserve the members of the empire in their present state. I doubt whether the jealousy entertained of this prince, & which is so fully evidenced by this league, may not defeat the election of his nephew to be king of the Romans, & thus produce an instance of breaking the lineal succession. Nothing is as yet done between him & the Turks. If any thing is produced in that quarter it will not be for this year. The court of Madrid has obtained the delivery of the crew of the brig Betsy taken by the Emperor of Marocco. The Emperor had treated them kindly, new-cloathed them, & delivered them to the Spanish minister who sent them to Cadiz. This is the only American vessel ever taken by the Barbary States. The Emperor continues to give proofs of his desire to be in friendship with us, or in other words, of receiving us into the number of his tributaries. Nothing further need be feared from him. I wish the Algerines may be as easily dealt with. I fancy the peace expected between them & Spain is not likely to take place. I am well informed that the late proceedings in America have produced a wonderful sensation in England in our favour. I mean the disposition which seems to be becoming general to invest Congress with the regulation of our commerce, and in the mean time the measures taken to defeat the avidity of the British government, grasping at our carrying business. I can add with truth that it was not till these symptoms appeared in America that I have been able to discover the smallest token of respect towards the United states in any part of Europe. There was an enthusiasm towards us all over Europe at the moment of the peace. The torrent of lies published unremittingly in every day’s London paper first made an impression and produced a coolness. The republication of these lies in most of the papers of Europe (done probably by authority of the governments to discourage emigrations) carried them home to the belief of every mind, they supposed every thing in America was anarchy, tumult, and civil war. The reception of the M. Fayette gave a check to these ideas. The late proceedings seem to be producing a decisive vibration in our favour. I think it possible that England may ply before them. It is a nation which nothing but views of interest can govern. If it produces us good there, it will here also. The defeat of the Irish propositions is also in our favor.
I have at length made up the purchase of books for you, as far as it can be done for the present. The objects which I have not yet been able to get, I shall continue to seek for. Those purchased, are packed this morning in two trunks, and you have the catalogue & prices herein inclosed. The future charges of transportation shall be carried into the next bill. The amount of the present is 1154 livres 13 sous which reckoning the French crown of 6. livres at 6/8 Virginia money is £64-3. which sum you will be so good as to keep in your hands to be used occasionally in the education of my nephews when the regular resources disappoint you. To the same use I would pray you to apply twenty five guineas which I have lent the two mr Fitzhughs of Marmion, & which I have desired them to repay into your hands. You will of course deduct the price of the revisals & any other articles you may have been so kind as to pay for me. Greek & Roman authors are dearer here than I believe any where in the world. No body here reads them, wherefore they are not reprinted. Don Ulloa in the original not to be found. The collection of tracts on the œconomics of different nations we cannot find; nor Amelot’s travels into China. I shall send these two trunks of books to Havre there to wait a conveiance to America; for as to the fixing the packets there it is as incertain as ever. The other articles you mention shall be procured as far as they can be. Knowing that some of them would be better got in London, I commissioned mr. Short, who was going there, to get them. He is not yet returned. They will be of such a nature as that I can get some gentleman who may be going to America to take them in his portmanteau. Le Maire being now able to stand on his own legs there will be no necessity for your advancing him the money I desired if it is not already done. I am anxious to hear from you on the subject of my Notes on Virginia. I have been obliged to give so many of them here that I fear their getting published. I have received an application from the Directors of the public buildings to procure them a plan for their Capitol. I shall send them one taken from the best morsel of antient architecture now remaining. It has obtained the approbation of fifteen or sixteen centuries, & is therefore preferable to any design which might be newly contrived. It will give more room, be more convenient & cost less than the plan they sent me. Pray encourage them to wait for it, & to execute it. It will be superior in beauty to any thing in America, & not inferior to any thing in the world. It is very simple. Have you a copying press? If you have not, you should get one. Mine (exclusive of paper which costs a guinea a ream) has cost me about 14. guineas. I would give ten times that sum that I had had it from the date of the stamp act. I hope you will be so good as to continue your communications both of the great & small kind which are equally useful to me. Be assured of the sincerity with which I am Dr. Sir Your friend & servt.
Th. Jefferson
